IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44757

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 629
                                                 )
       Plaintiff-Respondent,                     )   Filed: October 26, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
SARAH KATHLEEN PEARCE,                           )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Sarah Kathleen Pearce pleaded guilty to possession of a controlled substance, Idaho Code
§ 37-2732(c).    The district court imposed a unified seven-year sentence, with three years
determinate. The district court retained jurisdiction, and Pearce was sent to participate in the
rider program.
       After Pearce completed her rider, the district court relinquished jurisdiction and executed
a reduced unified sentence of seven years, with one and one and one-half years determinate.
Pearce appeals, claiming that the district court erred by refusing to grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district


                                                 1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Pearce
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and Pearce’s sentence are
affirmed.




                                                   2